Brannon, Judge,

(concurring)

Counsel for Currence puts the proposition that the plaintiff cannot recover a part interest because the declaration claims the entirety. The declaration is right. If the plaintiff had legal title to only five-sixths, then it would be proper to claim that only; but she had legal title to the whole. True, that legal title is subject to an equitable title from the compromise contracts, but that would not prevent recovery at common law, but by statute would, if the defendant chooses to use it, prevent total recover. I incline to think that, if the plaintiff had not disclaimed one-sixth, she could have recovered all. Currenqie could have pleaded his equity to one-sixth, and thus averted recovery of the sixth. He did not do so, and the plaintiff could recover all, and Currence’s right would not be affected, because saved by section 22, chapter 90, Code 1899. Currence did not defend on that; but, if he had done so, his right would be left him. The plaintiff brought in papers showing Currence’s right to the sixth. 'Whether these papers would have rendered a recovery of the whole error, as Currence did not rely on them, we need not say, in view of the plaintiff’s disclaimer. I mean *532to- say, as the purpose of this note, that recovery is not prevented by reasons of the declarations going for the whole upon the legal title. The argument of surprise will not do in face of a verdict for the defense. I agree with McWtioRtee, Peesident, as. -to the instructions.